ACCEPTED
                                                                                                04-15-00584-CV
                  NESBITT,                                                          FOURTH COURT OF APPEALS
                                                                                         SAN ANTONIO, TEXAS
                  VASSAR &                                                                 9/18/2015 3:07:25 PM
                                                                                                 KEITH HOTTLE
                  MCCOWN, L.L.P.                                                                         CLERK
                  attorneys   I   counselors
                                                      15851 DALLAS PARKWAY, Sum 800, ADDISON, TEXAS 75001
                                               PHONE: 972.371.2411 fAx: 972.371.2410 WEB: WWW.NVMLAW.COM
                                                                            FILED IN
                                                                     4th COURT OF APPEALS
                                                                      SAN ANTONIO, TEXAS
                                                                     9/18/2015 3:07:25 PM
                                  September 18, 2015                   KEITH E. HOTTLE
                                                                             Clerk

Via E-Filing
Clerk of the Court
Fourth Court of Appeals
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio, Texas 78205-3037

      Re:     Case No. 04-15-00584-CV; In re Transamerica Life Insurance
              Company, in the Fourth Court of Appeals

              Cause No. 15-01-0043-CVA, In The Matter of J. Le Roy, 8l5t Judicial
              District Court, Atascosa County, Texas

Dear Clerk:

      This firm and the undersigned attorneys represent JG Wentworth
Originations, LLC ("JGW") in the above-referenced matters. Please be advised that
on behalf of JGW, we have contacted the 81 st District Court of Atascosa County,
Texas and cancelled the September 21, 2015 hearing scheduled on JGW's Motion
to Compel Transamerica Life Insurance Company in Regards to the Transfer of
Structured Settlement Payment Rights in the above-referenced trial court case. We
have advised counsel for Transamerica Life Insurance Company ("Transamerica")
of our representation and the cancellation of the September 21 hearing, and that
counsel is copied on this letter.


      Further, JGW intends to take no action to enforce the trial court's Final Order
Approving Transfer of Structured Settlement Payment Rights without conferring
with counsel for Transamerica and providing at least ten (10) days' notice to that
counsel. Transamerica was provided notice of the filing of the original petition and
Clerk of the Court
September 18, 2015
Page2


of the final hearing in the trial court case.


       JGW is committed to resolution of this matter with Transamerica, and
hopefully this case will involve no further use of the Court's time as it is resolved to
the satisfaction of the parties. Thank you.


                                    Sincerely,

                                    Isl Earl S. Nesbitt
                                    Earl S. Nesbitt
                                    David S. Vassar
                                    Patrick P. Sicotte

cc:     Via Email (kordubarogers@gmail.com)
        Laryssa Korduba
        Korduba & Rodgers, LLP
        211 Florence Street
        Tomball, Texas 77357

        Via Email
        B. Lee Wertz, Jr.
        Stephen Gibson
        Dennis L. Roossien, Jr.
        Munsch Hardt Kopf & Harr, PC
        500 N. Akard Street, Suite 3800
        Dallas, Texas 75201-6659

        Via U.S. Mail
        J.LeRoy

        Via E-Filing
        81 st Judicial District Court
        Atascosa County, Texas